 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEggo Frozen Foods and American Federation ofGrain Millers, Local 361, AFL-CIO and RosemaryPinkston. Cases 10-CA-13837 and 10-CA-14264January 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn September 25, 1979, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a memorandum in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is,dismissed in its entirety.' The General Counsel at fn. I of her brief has specifically not excepted tocredibility findings made by the Administrative Law Judge, instead undertak-ing to show that findings adverse to the General Counsel should be reversedbased on credited testimony and documentary evidence. We find it unneces-sary to rely upon certain of the Administrative Law Judge's findings, as setforth below. Otherwise we find no basis for reversing his findings.We correct the following inadvertent error in sec. 11. B(2) of theAdministrative Law Judge's Decision referring to a written warning for takingexcessive time on breaks addressed to F. Prince, dated August 29, 1977. Therecord indicates that the name is Prance and the date August 24.Although we adopt the Administrative Law Judge's finding with respectto the July 20 discipline that Pinkston was absent from her work area for 12minutes, not 6 minutes as she claimed, we find it unnecessary to rely upon h;sfurther extraneous comments that her responses to questions from the benchon this issue as set out in the Decision demonstrated her "effort to abuse thebenefits of the Act." Nor do we rely on the Administrative Law Judge'scomments at sec. 1, B. 1, par. 3, and sec. II, B,2, par. 8, wherein he indicatedwhat his view of the evidence would have been had he fully credited Pinkston.As the Administrative Law Judge did not, in fact, credit Pinkston's testimony,his comments to the contrary are unnecessary and speculative.'In affirming the Administrative Law Judge's findings and conclusions thatthe remarks made to Pinkston by Supervisors Harris and Quick in December1978 were prompted by her poor work record rather than by union animus,we note the following testimony, in addition to the evidence cited by theAdministrative Law Judge.Johnson, Pinkston's supervisor from 1976, testified uncontrovertedly thathe "couldn't keep her on the job. I had to hunt her all day long ... The otheremployees complained why she wouldn't [sic] do her work, why she stayed in247 NLRB No. 52the bathroom. I had to page her constantly all day long." Brazell, hersupervisor from March through June 1978, gave credited testimony that hehad a counseling session with her on June 14, 1978, because she was abusingthe excused absence rule, thereby requiring other employees to pick up herslack. He testified that he received complaints about three or four times aweek from other employees about her being off the job.DECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thesecases were heard before me in Atlanta, Georgia, on June 25and 26, 1979.The charge in Case 10-CA-13837 was filed by AmericanFederation of Grain Millers, Local 361, AFL-CIO (herein-after the Union), on July 21, 1978.1 That charge wasamended on August 28. The charge in Case 10-CA-14264was filed by Rosemary Pinkston on December 26.On February 5, 1979, the Regional Director for Region 10of the National Labor Relations Board (hereinafter theBoard) issued a complaint in Case 10-CA-13837 against theEmployer. Also, on that date, said Regional Director issueda separate complaint in Case 10-CA-14264, together withan order consolidating the two cases for hearing.The complaint in Case 10-CA-13837 alleges that, on orabout June 1, the Employer threatened employees withreprisals for engaging in activities on behalf of the Union;and on March 7 and July 20 discriminatorily issued writtenreprimands to Pinkston.The additional allegations appearing in the complaint inCase 10-CA-14264 allege in substance (1) that the Employ-er's former personnel manager, King Quick, unlawfullythreatened employees with discharge on or about DecemberI 11; (2) that Supervisor Dennis Harris on or about DecemberI I threatened employees with discharge because of theirunion activities and because a charge was filed at the Board;(3) and that the employer discriminatorily withheld holidaypay from Pinkston, suspended her, issued written and oralreprimands, and prohibited her from wearing a hat andgloves while working in the Employer's freezer compart-ment. The alleged discriminatory treatment toward Pinkstonis alleged to have occurred in violation of Section 8(a)(3),(4), and (1) of the National Labor Relations Act, asamended (hereinafter the Act), because she engaged in unionactivities, and because she filed charges with the Board.The Employer filed a timely answer which admittedcertain allegations, but denied the substantive allegations ofthe complaints and also that it had committed any unfairlabor practices.All issues were fully litigated at the hearing; all partieswere represented by counsel and were afforded full opportu-nity to examine and cross-examine witnesses,2to introduceevidence pertinent to the issues, and to engage in oralarguments. The Board's counsel for the General Counselargued orally near the conclusion of the hearing. No post-hearing written brief has been received from her. TheEmployer's counsel timely submitted a post-hearing brief.' All dates hereinafter are 1978 unless otherwise stated.' All witnesses, except Pinkston, a Charging Party and alleged discrimina-tee, were sequestered throughout the hearing.510 EGGO FROZEN FOODSThe contents of all arguments oral and written, made bycounsel, have been carefully considered.Upon the entire record, and from my observation of thewitnesses, and their demeanor in the witness chair, and uponsubstantial, reliable evidence, "considered along with theconsistency and inherent probability of testimony" (Univer-sal Camera Corp. v. N.L.R.B.. 340 U.S. 474, 496 (1951)), 1make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe Employer, a Delaware corporation, maintains anoffice and place of business at Atlanta, Georgia, where it isengaged in the manufacture and sale of food products.During the calendar year immediately prior to theissuance of the instant complaints, a representative period,the Employer sold and shipped finished products valued inexcess of $50,000 directly to customers located outsideGeorgia.The parties agree, and I find, that the Employer isengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The parties agree, the record reflects, and I find that theUnion is and has been at all material times a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Scenario of Events 'Since October 1973 the Union has been the exclusivecollective-bargaining representative for the Employer's pro-duction and maintenance employees including laboratoryand warehouse employees.The Union and Employer negotiated three successivecollective-bargaining agreements, the most recent of whichcontains an expiration date of October 1, 1979. The Union'ssole strike preceded culmination of the very first contractbetween the parties.In the years 1978 and 1979 up to the date of the instanthearing, 147 grievances had been filed. Yet, throughout theentire 6-year period of the collective-bargaining relationship,only four grievances required arbitration for resolution. Ingeneral, the matters submitted to arbitration involvedaltercations among employees thus requiring an assessmentof personal misconduct. Of the 147 grievances filed asindicated above, 97 had been in calendar year 1978 duringPinkston's presidency. The remaining 50 grievances werefiled during the first 7 months of 1979 when Pinkston was nolonger union president.The record contains ample unrefuted oral and documenta-ry evidence to show that time off was frequently granted tounion officials to enable them to conduct union businessduring working hours.Substantially all the essential facts are not disputed. Thus, the facts recitedin this section are a composite of the credited testimony of witnesses of theGeneral Counsel and the Employer where they agreed or which otherwiseappears uncontradicted. Where variations exist which are deemed material,Upon the foregoing I find that the Employer and theUnion have enjoyed generally amiable relations.Pinkston was union president from November 1977 toNovember 1978. In addition, she has been active as anegotiating committee member and serves on the Union'ssafety committee. She testified that she actively solicitedemployees to join the Union. During her direct examination,Pinkston testified she "handled arbitrations." During cross-examination, Pinkston agreed that only one grievance hadbeen arbitrated during her presidential tenure.The underlying theme of the alleged discriminatoryconduct is predicated upon the General Counsel's assertionthat the Employer acted unlawfully toward Pinkston be-cause of her enthusiastic pursuit of her duties and responsi-bilities as a union official.At the time of the events pertinent to these proceedings,Pinkston was classified as a utility worker. This type ofemployee provides relief for a variety of job positions. Thus,Pinkston was supervised by several supervisors during timesmaterial herein. Specifically, Billy Joe Johnson, warehouseand traffic manager, was Pinkston's supervisor from the endof 1976 through at least March 18, 1978. John Brazell, aproduction supervisor, was Pinkston's supervisor fromMarch 18 through June 15, 1978. Alfred W. Plott supervisedPinkston in December. Also, Larry Beisel had been Pink-ston's supervisor at least during July.Throughout all relevant times, Howard E. Hale was plantmanager. Each of the above undisputed supervisors testifiedat the hearing. King Quick had been industrial relationsdirector at the time some of the alleged unlawful activitytook place. Quick's employment had been terminated severalmonths before the hearing. He did not appear as a witness.In early spring, Pinkston requested an educational pro-gram to foster improved relationships between union repre-sentatives and the Employer's line supervisors. The Employ-er complied with that request by arranging for the FederalMediation and Conciliation Service to conduct a series ofseminars. The first session was scheduled for March 6 at 3p.m. The seminar was attended by the Employer's first-linesupervisors, members of the Union's executive committee,and all union shop stewards. In addition, Don Watts, a vicepresident of the International union, was a participant in theseminar. With one exception, all employees, including theunion officials, were paid for their attendance at theseseminar sessions. Pinkston is the exception. She was not paidfor her attendance on March 6, but did receive remunerationfor subsequent sessions.It is undisputed that the Employer maintained a rulewhich requires employees who seek an excused absence fromwork to call their supervisor at least I hour before the startof a work shift. On March 7 Supervisor Johnson issued awritten warning to Pinkston for failing to comply with thisrule.In fact, Pinkston did not report to work as scheduled onMarch 6. She met Watts at the Atlanta airport when hearrived at approximately noon that date. Earlier that day (atapproximately 9 a.m.) Pinkston telephoned the plant andthey are discussed and resolved. Although only the facts considered relevantto the issues are recited, I have considered all matters litigated and argumentsof counsel thereon. Accordingly, omitted matter is deemed not credible,irrelevant, or superfluous.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspoke with employee Glenda Byrd, a former union presi-dent.Before Johnson issued Pinkston the March 7 warning heasked her why she had not come to work as scheduled at 8a.m., March 6. Pinkston told him it was due to unionbusiness. Johnson testified credibly and without contradic-tion that he commonly excused any union official whoadvised him in advance of an absence for union business.Johnson supervised Union Vice President Dwight Harris atthat time. There is no evidence that Harris ever was deniedtime off for union business if properly requested. Johnsonhad granted excused absences for union business to Pinkstonon January 20 and 23.When Pinkston told Johnson her absence was for unionbusiness she said that Hale or Plott were supposed to haveadvised him (Johnson) of her absence. Before issuing theMarch 7 warning, Johnson checked the accuracy of Pink-ston's assertion with Hale and Plott. They denied shearranged with them to be excused.Hale did acknowledge discussing the March 7 seminarwith Pinkston the preceding week. During that discussion,Pinkston told Hale she "might have to pick up Don Watts."Hale, whose testimony I adopt for reasons to be statedbelow, testified that he told Pinkston "to be sure and adviseher immediate supervisor if in fact she was going to beabsent or going to pick up the representative [Watts] ...."Pinkston testified she called on March 3 to remindJohnson she would not report to work on March 6 becauseof the seminar. Johnson unequivocally denied he had anysuch telephone conversation with Pinkston. I credit John-son.In general, I found Pinkston unreliable in her narration ofevents. She was imprecise, except where her testimonywould enhance the validity of the General Counsel'sallegations. For example, Pinkston testified that she hadnever been reprimanded until March 1978. However, docu-ments in evidence reflect that in 1975 she had been giventhree written warning notices and a 3-day layoff forabsenteeism. Moreover, on January 20, 1975, the Employer'srecords show that Pinkston received an unexcused absencefor being away from work without having fulfilled the call-inrequirement. Additionally, the record reveals that hersupervisor had earlier counseled Pinkston concerning herdelinquency in this connection. A fair review of thedocumentary evidence relative to Pinkston's absentee andwarning record makes the description of events by Hale andJohnson more plausible than Pinkston's narration.Indeed, in each instance where witnesses offered by theEmployer testified on subjects on which Pinkston alsopresented evidence, I credit the Employer's witnesses.4I findPinkston revealed herself to be generalized, coy, and evasiveduring her cross-examination. Clearly, she exaggerated herrole in union activities when (as already noted) she created afalse impression that she had been involved in numerousarbitration proceedings. While ostensibly Pinston testified ina forth-right manner during direct examination, her cross-examination reflected a different testimonial character.I In addition to the factors explicitly noted used to evaluate credibility, Ihave relied on my observation of the demeanor of each witness, the weight ofthe respective evidence each provided, established or admitted facts, andinherent probabilities and reasonable inferences which may be drawn from theThus, Pinkston testified she could not recall that she hadbeen granted excused absences twice subsequent to March 6to attend to union business. Later, during the Employer'spresentation of its defense, unrebutted evidence was adducedto show that Brazell excused her on April 19 and 20 andpart of April 28 for union business. Similarly, Pinkstonasserted she could not recall whether she had been excusedfor union business on January 20 and 23. The records reflectthat Supervisor Johnson had so excused her on those dates.Demonstrative of the lengths to which Pinkston pursued herefforts to place herself in a light most favorable to theGeneral Counsel's cause are her responses to questions bythe Employer's counsel which required her to recall whethershe had been granted excused absences for union business bynamed supervisors rather than by dates. Thus, Pinkston wasasked whether Brazell or Supervisor Beisel had excused herfor union business. Pinkston answered she could not recallsuch excused absences. The records in evidence reflect thosesupervisors did, in fact, provide her with such absences.The General Counsel argues "Pinkston credibly testifiedthat she did in fact call in before worktime" sufficiently toinduce the excuse of her March 6 absence. The GeneralCounsel's argument is based on a distortion of fact. Even theEmployer's witnesses conceded that Pinkston did telephonethe plant on March 6. Uniformly, they claimed the call wasto Glenda Byrd-not to Johnson. I simply cannot creditPinkston's testimony that she called Johnson on March 3.Pinkston's account of the circumstances surrounding theMarch 7 reprimand was extremely brief and not detailed. Incontrast, the testimony of both Hale and Johnson wascomprehensive and explicit. Their versions are consistentwith Pinkston's past attendance record. Also, I note thatPinkston, though called as a rebuttal witness, did not seek torefute Johnson's testimony that she advised him Hale orPlott were to have told Johnson Pinkston's absence was forunion business. Accordingly, to believe Pinkston made theMarch 3 telephone call to Johnson defies logic. If Pinkstonbelieved that Hale or Plott accepted the responsibility forinforming Johnson of the absence that would have obviatedthe need for her to call Johnson personally on March 3.Upon all the foregoing, I find that Pinkston had a historyof failure to comply with the Employer's call-in require-ments; she did not fulfill her obligation in that connectionprior to her absence on March 6; and on March 7 theEmployer issued Pinkston a written warning for thatdereliction.The next incident involved Pinkston and SupervisorBrazell. Pinkston's extremely brief account of this incident,during direct testimony, in toto, follows:A. It was in June '78 he [Brazell] and I had aconversation about his discussing my work record withanother employee; and he pointed out to me that hewished I would quit because I had too much unionbusiness, that he couldn't spare me from the line."[Emphasis supplied.]Brazell was direct, forthright, and inherently consistentand was corroborated in his account of what occurredrecord as a whole. Northridge Knitting Mills, Inc., 223 NLRB 230 (1976);Warren L. Rose Castings. Inc. d/b/a V & W Castings, 231 NLRB 912, 913(1977): Gold Standard Enterprises. Inc., 234 NLRB 618 (1978).512 EGGO FROZEN FOODSbetween him and Pinkston in June. Brazell testified that"around June 1" he was disturbed by Pinkston having takenexcessive time from work. He acknowledged telling her thatsituation must end. Brazell claimed that Pinkston commonlyasked for "5 minutes and would take 35 minutes" to conducther union business.On the day in question, Pinkston asked Brazell for timeoff to attend to union business. He granted it. Shortlythereafter, Brazell admitted that he said, "I just wish youwould quit." He claimed this statement was made in anormal tone of voice, but that he was not speaking toanyone. Rather, Brazell testified he made this comment tohimself because of the frustration caused by what heconsidered to have been Pinkston taking advantage of herofficial union position.Pinkston's testimony quoted above implies Brazell madehis remark directly to her. Brazell, however, recounted thatanother employee (not Pinkston) was in the vicinity when hemade the "quit" comment. Brazell surmised that otheremployee reported what she heard to Pinkston.In any event, Brazell was uncontradicted in his testimonythat the following day Pinkston accused him of telling otheremployees that he wanted her to quit.The General Counsel urges that the remark was madedirectly to Pinkston. I do not so find. Concededly, Pink-ston's narration strongly implies she personally heardBrazell tell her he wished she would quit. However, I havealready indicated that Brazell's recollection of facts anddirect presentation of them, coupled with his generaltestimonial demeanor, make him a more credible witnessthan Pinkston. It is reasonable to presume, as I do, thatPinkston would not have waited a day before expressing herdismay at hearing the "quit" remark. Because Brazell wasuncontradicted that he was not taken to account by Pinkstonuntil the day following that on which she made thecomment, I credit Brazell's claim that he made the remarkto himself. Additionally, I find the quit remark was notmade by Brazell directly to Pinkston.On July 20 Supervisor Beisel issued a written warning toPinkston "for being off the job from 10:22 to 10:34." Thewarning noted that additional infractions of that naturewould result in further disciplinary action. Pinkston hadrequested and received authority to leave work briefly tocheck her automobile in the Employer's parking lot. Anumber of employees had been victims of thefts of propertyfrom their cars.Pinkston testified that she absented herself for only 6minutes. Beisel did not appear as a witness at the hearing.He was then no longer employed by this Employer. Thewarning notice reflects a 12-minute absence. The counsel forthe General Counsel argues that Pinkston is unrebutted.This assertion literally is true. However, I am not bound tobelieve Pinkston's claim concerning the length of time shewas away from work. A trier of fact may, based oncredibility resolution, find facts contrary to those presentedby an uncontradicted witness. N.L.R.B. v. Walton Manufac-turing Company, & Loganville Pants Co., 369 U.S. 404(1962).' The official transcript is hereby corrected to change the name "Brazell"appearing on p. 59, .10, and p. 60, 1. I, to "Beisel."I have already noted my conclusion that Pinkstongenerally was an unreliable witness. Pinkston's variousdescriptions of the July 20 incident present confirmation ofher unreliability. Thus, she claimed that she had been awayfrom work for no more than "about 6 minutes." During hercross-examination, Pinkston agreed that the trip each waybetween her work station and automobile would take about3 minutes. This concession, then, reduces the chances thather claim to have been absent for no more than 6 minutes isaccurate. To adopt Pinkston's original version would leaveher no time to make an examination of her vehicle.Most illuminating was Pinkston's responses when ques-tioned from the bench. She was asked to describe fully whatoccurred between her and Beisel upon her return from theparking lot. She repeated her earlier testimony that Beiseladvised her he would issue the warning because she spent 12minutes off the job. Nowhere in Pinkston's responses did sheindicate she argued with Beisel concerning the length of timehe believed she was out. Instead, Pinkston testified she"asked him [Beisel] what did he mean because he had gaveme permission to go out into the parking lot. It's not like Ididn't have permission to go. I had permission to go and hedid not stipulate how long to stay...." (Emphasis sup-plied.) In my view, the italicized words are tantamount to aself-contradiction. As observed, her initial testimony wasthat she was gone for no more than 6 minutes. The italicizedlanguage reflects a withdrawal from the earlier 6-minuteclaim. That language concedes Beisel might have beenaccurate in his observation that Pinkston was absent for 12minutes. Moreover, the entire quoted response shows what Iconsider to be Pinkston's effort to abuse the benefits of theAct.Based upon all the foregoing, I accept the accuracy of thewarning notice rather than the uncertain character ofPinkston's estimates.In sum, I find that, on July 20, the Employer, throughSupervisor Beisel,' issued a written warning to Pinkston forbeing away from work for 12 minutes.Relevant to this July 20 warning are certain backgroundevents. There is considerable record evidence which Iconclude demonstrates that the Employer was plagued byemployees taking excessive time away from their work sincelate 1977. The Employer was concerned about this. Hale metwith Pinkston as union president and International VicePresident Watts in December 1977 to discuss these excesses,among other job-related matters.Both Johnson and Brazell credibly testified that Pinkstonhad been a chronic offender in connection with takingexcessive time off. Johnson indicated other employeescomplained to him about this. Brazell testified, withoutcontradiction, that on June 14 he counseled Pinkstonregarding those indiscretions.On July 21 Pinkston filed the original charge in Case 10-CA-13837. That charge asserted that the Employer discrim-inated against Pinkston, together with three named shopstewards. On August 28, the charge in Case 10-CA-13827was amended. The amendment deleted reference to the three513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop stewards. Apparently, the issues of that charge hadbeen settled on November 15.'On November 16, Pinkston discovered her paycheck wasshort approximately S50. She discussed this matter with thepersonnel assistant, Bronnie McKenney. McKenney exam-ined Pinkston's timecard. The card revealed that Pinkstonneglected to punch out I day when she left work. Thus,Pinkston was paid only for working that morning. McKen-ney called to Pinkston's attention the omission to punch out.Pinkston insisted upon being paid immediately. McKenneytold Pinkston to obtain her supervisor's approval andverification, after which she (McKenney) would make thenecessary adjustments on Pinkston's pay the following week.Pinkston testified, albeit in an inarticulate manner, thatpayroll discrepancies had been corrected in the past.Specifically, Pinkston testified McKenney told her she couldnot be paid immediately "which it had been done in the pastthat I [Pinkston] got my money." The General Counselurges the quoted testimony forms the basis of a finding thatPinkston had been treated in a disparate manner immediate-ly after the original charges herein had been settled. Idisagree. The General Counsel's formulation takes thecircumstances of the short paycheck out of context.McKenney, a particularly impressive witness by virtue ofher demeanor and inherently plausible testimony, candidlyacknowledged that payroll errors had been corrected in thepast. But, in each such instance, proper authorization was aprerequisite. Accordingly, I consider Pinkston's testimonyon this issue a further example of the generalized nature ofher testimony and an effort to distort the facts in order topresent testimony in a light most favorable to the GeneralCounsel's cause.In sum, I find that, on November 16, Pinkston's paycheckwas short because she had not properly punched out I dayand that McKenney failed to comply with Pinkston'srequest for immediate corrective action.Next, Pinkston testified that in December SupervisorDennis Harris spoke with her in the production office.Pinkston did not specify when this conversation allegedlytook place. The complaint asserts the incident happened onDecember 11. According to Pinkston the subject matterunder discussion was the discharge of another supervisor.Pinkston claims Harris told her "to be careful"; that theemployer had a meeting about her work; that he and Plottreported Pinkston worked well; but that there were othersupervisors who would like to get rid of her "because Icaused a lot of trouble for them."Pinkston testified further that on the same day she visitedIndustrial Relations Manager Quick's office to discuss someunion business. According to Pinkston, Quick commentedthe employer "got rid of one of... (her] buddies." Pinkstontestified she asked who it was and Quick gave her theemployee's name and said, "There are others to follow.We're going to get rid of more."Neither Harris nor Quick testified at the hearing. Bothwere no longer employed by Eggo Foods. However, Supervi-sor Johnson testified that the employer conducted weeklysupervisory meetings. Johnson attended them regularly. He' Presumably that settlement agreement had been set aside in order to allowfor the issuance of the instant complaint in Case 10-CA-13837.testified that he had never heard Pinkston being the subjectof duscussion at such meetings.I credit Pinkston's version of the Harris and Quickconversations in December. To the extent this action iscontrary to my earlier conclusions that Pinkston generally isan unreliable witness, it is permissible, for "nothing is morecommon than to believe some and not all of what a witnesssays." Edwards Transportation Company, 187 NLRB 3(1970), enfd. per curiam 437 F.2d 502 (5th Cir. 1971). It isentirely plausible that personnel problems are commonlydiscussed among management officials at such conferencesconducted by the Employer. Moreover, it is logical thevarious supervisors' views concerning Pinkston were aired atsuch meetings. The Employer's defense to the variousallegations of violation in the instant cases is pervaded withthe assertion that Pinkston was inattentive to her workobligations. It is difficult to believe that the supervisorswould not have shared their experiences with Pinkston inthis regard.Similarly, I find it probable that Quick made the remarkattributed to him. Without delineating each bit of evidencein the instant record to support my conclusion, it suffices tosay that the totality of the instant record shows Quick was astringent manager. Clearly, he vigorously promoted theemployer's position, sometimes to a fault. The recordgenerally portrays Quick as an autocratic manager. In thissetting, I consider it reasonable that Quick would have madethe comment as described by Pinkston.Upon the foregoing, I find that sometime in DecemberHarris and Quick made the comments to Pinkston asdescribed by her.At all relevant times, the Employer maintained a policyrequiring employees to wear certain protective clothing. Inrelevant part, the policy dictated that production workerswho handle frozen products were to wear special blue gloves.This was to conform to Federal Food and Drug Administra-tion mandates. It was the Employer's policy that the bluegloves are not to be worn in the plant other than theproduction line where product handling is necessary. Theprotective clothing policy also required that employees weara uniform hat. Personal hats were not permitted.In early 1978 Pinkston was issued protective clothingwhich included a refrigerator coat, pants, and gloves. No hathad been issued at that time.Pinkston testified that in December Supervisor TomCarter told her to remove her hat and gloves. Pinkston didnot specify a date, but the complaint alleges this to haveoccurred on December 15. Pinkston was then assigned tooperating a forklift making deliveries into the Employer'sfreezer compartment. The gloves Pinkston wore that daywere the blue product gloves issued to her earlier that year.The hat was her own. Pinkston asked if she could continueto wear those items until making her delivery into thefreezer. Carter insisted she remove them immediately. Shemade the delivery and then went to the front office "toinquire about a pair of gloves." Quick issued her arefrigerator hat. So-called freezer gloves are beige in colorand are leather. As noted, the product handling gloves areblue and they are not leather.514 EGGO FROZEN FOODSIt appears Pinkston had been assigned considerableforklift duties in December. One of the regular functions offorklift drivers was to fill out pallet tickets. The pallet ticketsare part of the Employer's inventory control system.Uncontroverted evidence shows the Employer experiencedshortages of several thousand dollars per month in itsfinished product inventory. As a result the Employerinstalled its pallet ticket system. That control system also isan integral part of the Employer's product recall program toconform to food and drug regulations.It is.undisputed that the primary obligation for accuracyof the pallet tickets reposes in the forklift drivers. When thepallet ticket system was installed the Employer experienceddifficulties in its implementation. Since March 30 memoran-da were circulated to production supervisors to correcterrors in the system. The most recent of such memoranda isdated November 28.On December 17 Plott who was Pinkston's supervisor inDecember issued her an oral warning for having committeda pallet ticket error. He offered to work with her to helpcorrect the errors. Plott's unrefuted testimony shows that hereviewed several tickets with her. A couple of days later,Pinkston committed another pallet ticket error. This led toPlott issuing Pinkston a written warning on December 20.On December 21, Pinkston discovered yet another errorwhich she made on a pallet ticket. She reported herdiscovery to Plott. Pinkston and Plott then conferred withQuick, Plant Superintendent Hobson, and Union StewardDodie Roberson.' Quick authorized the imposition of a 3-day suspension.Pinkston testified she asked why she was being suspended"while no other employees on the lift have been given a 3-day suspension...." According to Pinkston, Quick "saidhe had to start somewhere; why not start with you[Pinkston]." Further, Pinkston testified no other forkliftdrivers had been disciplined or suspended for such palletticket errors. I consider Pinkston's narration of her questionand Quick's answer a witting embellishment of the facts. Hertestimony is clearly inaccurate. It is contradictory todocumentary evidence. Thus, Employer's Exhibit 9 showsemployee S. Jordan received an oral warning on September20 and a written warning on September 25 for defectivework. Hale credibly explained that those warnings were forfailure to fill out the pallet tickets properly. The September25 warning advises Jordan that the next infraction wouldresult in a 3-day layoff. Accordingly, I find (contrary toPinkston's assertions) that the discipline imposed on her forthe pallet ticket errors was not inconsistent with the then-existing policy implemented by Quick.Pinkston filed a grievance protesting the suspension. Halebecame involved in the grievance disposition in January. TheUnion advised him that it was Pinkston herself who broughtthe most recent pallet ticket error to the Employer'sattention. Hale investigated and confirmed the Union'sinformation. Hale considered Pinkston's report a mitigatingfactor. He offered to expunge the suspension notice fromPinkston's file, reimburse her for lost wages, and downgradethe warnings.It is alleged in complaint paragraph 7, Case 14264, thatthe Employer unlawfully withheld holiday pay from Pink-ston since on or about December 21, 1978, until on or aboutJanuary 13, 1979. I can find no evidence in the record tosupport this allegation. Moreover, the counsel for theGeneral Counsel made no reference to this allegation duringher oral arguments at the close of the hearing.B. Analysisi. Interference, restraint, and coercionAs previously noted, the complaints allege that theEmployer committed certain so-called independent viola-tions of Section 8(a)(l) of the Act.Each such allegation is disposed of as follows:(a) Allegation that Brazell threatened employees withreprisal on or about June 1: The credited evidence does notprove this allegation. I have found Brazell did not tellPinkston or any other employee that he hoped Pinkstonwould quit. It simply stretches credulity to imagine Pinkstonwould have waited overnight to confront Brazell had theremark actually been made to her, as she testified.Regarding this allegation, counsel for the General Counselargues that Brazell's remark "could only be interpreted andcalculated to tell employees" that working for the Union"places their jobs in jeopardy." Assuming arguendo, I wereto have credited Pinkston's testimony I nonetheless woulddisagree with the General Counsel. The test of whethercertain conduct of employers is violative of Section 8(a)(1) iswhether or not it reasonably tends to have an interferingeffect upon employees. Impact Die Casting Corp., 199 NLRB268, 271 (1972). The General Counsel has cited MarkleManufacturing Company of San Antonio, 239 NLRB 1353(1979), in support of this allegation. I find that case whollydistinguishable from the instant matter. In Markle, theatmosphere in which a company vice president made a"quit" remark to a union president was charged withantiunion sentiment. Moreover, the comment was unques-tionably made to an assembled group of employees. Itoccurred during an impromptu debate between the employ-er's vice president and union president over the company'sbargaining proposals. When the "quit" remark was made inMarkle, the union president simultaneously had been en-gaged in notoriously promoting the Union's cause. Accord-ingly, the Board concluded that the company's vice presi-dent's remarks "constitute a veiled threat designed to conveythe impression that management considers continued em-ployment incompatible with engaging in union activities."I cannot find that any employee could have obtained asimilar impression in the instant case. As previously noted,Brazell's remark had been overheard by another employeewho apparently reported it to Pinkston. There is no evidenceto show that the other employee was aware that Pinkston' Neither Hobson nor Roberson testified at the hearing.515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been seeking to engage in any union activity at the timeshe overheard Brazell's comment. Thus I find there is absentany nexus between Brazell's words and Pinkston's protectedactivity such as would warrant drawing application of theMarkle rationale herein. I find the statement legally harm-less.Upon all the foregoing, I conclude the record does notcontain a preponderance of evidence to show that theEmployer illegally threatened employees with economicreprisal on or about June 1.(b) The allegation that Quick and Harris threatenedPinkston with discharge on December 11: Despite myfindings that Quick told Pinkston there were other employ-ees he intended to terminate and that Harris told her somesupervisors had discussed her work, I cannot conclude thateither of these revelations assumes the sinister significanceimparted to it by the General Counsel.The record shows there existed a generally amiable labor-management relationship between the Employer and theUnion. The record reflects, of course, that each partypromoted its position in a noncoercive atmosphere. It was inthis framework that Quick and Harris made their remarks.The General Counsel argues that the statements attrib-uted to Quick and Harris demonstrate the Employer's unionanimus. I disagree. I find both remarks ambiguous. There isno evidence to the effect that the employee to whom Quickreferred had been terminated for any activity protected bythe Act. The General Counsel's theory requires I infer thatwhen Quick said he intended to rid himself of Pinkston's"buddies" he meant to decimate active union protagonists.On the state of this record, I consider it reckless to makesuch an inference. This remark is equally susceptible to theinterpretation that Quick was issuing a warning to Pinkstonthat substandard work performance would result in disci-plinary action. There is overwhelming evidence in the recordto show Pinkston was less than attentive to her workobligations for at least 2 years before the incident alleged tobe unlawful herein. In my opinion, there simply exists nopredicate evidence upon which the requested unlawfulinference may be made.As to Harris' alleged unlawful threat, I have earlier foundPinkston's work record reasonably would have been thesubject of discussion among managerial personnel. There isno evidence that any such discussion included references oralluded to Pinkston's union activities. Absent direct evidencelinking the supervisory discussions to Pinkston's protectedactivities I am unable and unwilling to conclude Harris'comment to Pinkston is unlawful. To so hold in all thecircumstances of the instant proceedings infringes uponmanagerial rights to appraise the value of its employees.Upon all the foregoing I conclude the General Counselhas not sustained his burden of proving any of theindependent violations of Section 8(a)(1).2. DiscriminationI find the record does not reflect the requisite element ofdiscriminatory motivation to support any of the allegedviolations of Section 8(a)(3) and (4) of the Act.It is the General Counsel's burden to establish a particularmotivation on the part of an employer-a discriminatorymotivation-in order to prove the instant allegations. Sup-port for a finding of unlawful motivation "is augmented[when] the explanation of the [employer's conduct] offeredby the Respondent [does] not stand up under scrutiny."N.L.R.B. v. Bird Machine Company. 161 F.2d 589, 592 (IstCir. 1947).A fair assessment of all the record evidence persuades methe Employer's defense does withstand scrutiny. I haveconsidered all the relevant evidence and arguments thereon.Though each of these is not mentioned below none has beendiscarded from consideration.The General Counsel's case rests upon inferences andsuspicion of unlawful motivation. Ordinarily, the bases ofsuch inferences may be, inter alia, expressions of, or conductamounting to, interference, restraint, and coercion in viola-tion of Section 8(a)(1); adverse personnel action imposedupon employees which, by their timing, reasonably can belaid to an employer's knowledge of union activity in generalor those of employees in particular; or more stringent anddisparate treatment imposed upon active union proponentsin contrast to other employees.I find the General Counsel's prima facie case is onlysuperficially appealing. The theory of violation rests largelyon the assumption Pinkston would have been found to befully credible. Instead, I have found her to be unreliable inher factual presentation.I am not unmindful that intent and motive are subjectiveelements of a case. Frequently, it is only by circumstantialevidence that wrongdoers may be brought to bay. The testfor appraisal of motivation has been aptly described asfollows:Illegal motive has been held supported by a combina-tion of factors, such as "coincidence in union activityand discharge" ..."general bias or hostility towardthe union" ... variance from the employer's "normalemployment routine" ... and an implausible explana-tion by the employer for its action.... [McGraw-Edison Co. v. N.L.R.B., 419 F.2d 67, 75 (8th Cir.1969).]Mere suspicion of discriminatory motive is not sufficientto support complaint allegations. Lyn-Flex Industries, Inc.,157 NLRB 598, 599 (1966).Assuming arguendo Pinkston had been fully credited, Inonetheless would find the record as a whole is permeatedwith a series of suspicious situations for which the Employerhas provided plausible responses. Thus, regarding Pinkston'sreprimand for having failed to comply with the call-in ruleon March 6, the General Counsel argues "Pinkston crediblytestified that she [Pinkston] did in fact call in before worktime." As previously noted this argument is a distortion,giving rise to mere suspicion. Pinkston did not call to speakwith her supervisor. Rather, the purpose of the call was tospeak with Glenda Byrd. Additionally, as to that reprimand,the-e is no direct evidence of disparate treatment againstPinkston. Indeed, the documentary evidence shows thatanother employee, Farrell Wall, received a first written516 EGGO FROZEN FOODSwarning notice on July 5, 1977, for failure to call in, andMelvin Tanks was given a first notice as a written warningimmediately prior to, and on the same day, as Pinkston.The General Counsel argues that Pinkston's July 20reprimand presents another example of disparate treatmentbecause no other employee received written warnings forcommission of first offenses. The documentary evidencepatently refutes this theory. In evidence are at least twowritten notices imposed upon employees for first offenses inconnection with taking excessive time on breaks, This wasthe offense for which Pinkston received a written warningnotice on July 20. Both such first-offense written notices areimposed long before Pinkston received hers. Thus, employeeF. Prince and employee R. Smith received such notices onAugust 29, 1977 and January 9, 1978, respectively.I find the General Counsel's cited case of Swift Textiles.Inc., 242 NLRB 691 (1979), distinguishable and inapposite.First, in Swift there was considerable evidence of unionhostility. This condition does not prevail in the instant case.Second, in Swift there was an ambiguity of comprehendingthe employees' obligations under the Swift call-in rule. Incontrast, I find Pinkston could not possibly have misunder-stood her obligations. Thus, in Swift the Board found adiscriminatory warning imposed upon the observer in aBoard-conducted election who did not report to work onelection day, nor on the following day, a Saturday. Saturdaywas not a regular workday. The usual procedure would havebeen for the employee's supervisor it notify him of thescheduled Saturday work. It is clear that Swift tookadvantage of the employee's protected activity to penalizehim for failing to take the initiative in determining whetheror not he had been scheduled for Saturday work. No suchinstructions had earlier been given to that employee.Accordingly, the Board concluded that the written warning"was intended to discipline" the employee for engaging inhis protected activities. Pinkston, on the other hand, wasfully aware of her obligations under the call-in rule. She hadbeen explicitly instructed by Hale to advise her supervisor ifshe needed to be absent on March 6. In the case at bar, theevidence shows Pinkston received no discipline not alsoimposed upon other employees. I find no basis exists hereinto apply the rationale of the Swift Decision.Likewise, I find the record does not support the allega-tions that Pinkston had been discriminated against by havinghad her holiday pay withheld, having been suspended, issuedwritten and oral reprimands in November and December,and prohibited from wearing a hat and gloves in the freezercompartment.It is ironic that allegations of violation should emanatefrom the hat and glove incident. In the backdrop of havingearlier been issued appropriate equipment designed toprotect her, I consider Pinkston's effort to claim unlawfuldiscrimination a glaring example of the tenuous nature ofthe General Counsel's theory. The incident was totallyunattended by recriminatory speech or action by any of thesupervisors involved. I can find no evidence to connect thehat and glove incident to any of Pinkston's protectedactivities. Instead, I find Pinkston simply had been asked tocomply with the established procedures by wearing theregulation garb.As to the December 17 and 20 reprimands, and theDecember 21 suspension, the General Counsel urges theywere imposed because Pinkston "was active on behalf of theUnion and filed a lot of grievances." I disagree. The recordcontains persuasive evidence that the progressive disciplineimposed in December upon Pinkston for pallet ticket errorswas not inconsistent with the treatment accorded otheremployees who made similar mistakes. Thus, the recordcontains two warnings in September given to employee S.Jordan for pallet ticket errors. As noted, the second of thesenotices warned Jordan the next such work error would resultin a 3-day layoff. This evidence vastly diminishes theGeneral Counsel's claim of disparate treatment.In addition to the above discussion contained in thissection, I find the following factors militate against myfinding that the employer was discriminatorily motivated inits treatment of Pinkston:(a) The parties maintained a generally amiable collective-bargaining history.(b) I have found there is no evidence the Employerengaged in any of the alleged independent violations ofSection 8(a)(1) of the Act.(c) Statistically, the projected number of grievances filedduring the tenure of Glenda Byrd as union president in 1979would equal the number of grievances filed during Pink-ston's presidential tenure. There is no evidence that Byrdhad been disciplined by the employer in any way.In conclusion, and with due respect to the GeneralCounsel, I find that the various actions alleged as discrimi-nation against Pinkston were motivated by an animusderived from Pinkston's inattention and somewhat cavalierattitude toward her work. I conclude the record does notcontain the requisite preponderance of evidence that thevarious activities alleged to be violative of the Act werediscriminatorily motivated. Accordingly, I find there is nomerit to any of the discriminatory allegations contained inboth complaints herein.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Eggo Frozen Foods is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. American Federation of Grain Millers, Local 361,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. The Employer has not committed any of the unfairlabor practices alleged in the complaints in Cases 10-CA-13837 and 10-CA-14264.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:I In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48ORDER'The complaints herein are dismissed in their entirety.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.518